Motion for a reargument denied, with ten dollars costs; motion for leave to appeal to the Court of Appeals denied. Memorandum. With the decision heretofore rendered in this ease [244 App. Div. 876], we filed a memorandum in which we stated in effect that in affirming this judgment we did not interpret it as constituting an adjudication of the character of the stock ownership by the plaintiff, by the defendant Clinton H. Churchill, or by the representatives of Sarah H. Churchill, in the Churchill Evangelistic Association, Inc. The sole question involved was the interpretation of a voting trust agreement. The plaintiff Kittinger and defendant Clinton H. Churchill and Sarah H. Churchill signed the voting trust agreement and their signatures gave validity thereto. For the purpose of construing that instrument we must hold that its validity depended upon the ownership of the stock by those signing the agreement. In this sense, and in this sense only, was it material in this case whether or not the persons who signed the agreement were owners. But the quality of the ownership, whether they held individually, that is, of their own private right, or as trustees or subject to certain disclosed or undisclosed equities, is entirely immaterial, and the judgment affirmed cannot purport to decide anything except as to the validity and construction of the voting trust agreement. Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.